DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I with traverse in the Response filed on January 24, 2022 is acknowledged. The traversal is on the ground that the Groups are linked by a special technical feature that makes a novel and an inventive contribution over the teachings of Kufer.  Applicant asserts Kufer teaches a multifunctional polypeptide without Fc domain or a third binding domain that binds CD16. As such, applicant asserts the technical feature linking the Groups are novel over Kufer.

	This is not found persuasive for following reasons:

	Contrary to applicant’s assertion based on working examples of Kufer, note that Kufer also teach that CD16 (FcγRIII) on NK-Cells can be engaged by antibody via Fc part (e.g. see [0205]).  As such, it would be obvious to one of ordinary skill in the art at the time the invention was made to add or retain the Fc part of the multispecific antibody for the purpose of recruitment of NK-cells for cytotoxixity against tumor cell. Also see rejections under 35 USC 103 below. As such, applicant’s arguments have not been found persuasive.  

The requirement is still deemed proper and is therefore made FINAL.
	Applicant’s species election without traverse is acknowledged. The elected species are listed below:

	Specific VH sequence of the first antigen binding site for NKG2D of SEQ ID NO:1;
	Specific VL sequence of the first antigen binding site for NKG2D of SEQ ID NO:2;
	Specific second antigen binding sites that binds CCR8 but extended to CD80;
	Specific positions Q347, D399, and F405 in the first Fc region; and
	Specific positions K360, K409 in the second Fc region. 

s 2-9, 13, 14, 16, 18-27, 30, 31, 34-52, 54-70, 72-82, and 94-97 have been canceled.
	
	Claims 1, 10-12, 15, 17, 28, 29, 32, 33, 53, 71, 83-93, and 98 are pending. 
	
	Claims 32, 33, 53, 71, 90-93, and 98 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.
	
	Claims 1, 10-12, 15, 17, 28, 29, and 83-89 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 15, 87 and 88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim 15 recites the limitation "wherein the light chain variable domain of the first antigen-binding site has an amino acid sequence identical to the amino acid sequence of the light chain variable domain of the second antigen-binding site".  There is insufficient antecedent basis for this limitation in the claim.

B) Claims 87 and 88 are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. The commonly used numbering systems, e.g. EU or Kabat, refers to the same amino acid residues in Fc with different numbers (e.g. see Presta US 6,737,056 in Table 6).  
	Amending the claim to recite the particular numbering system used (e.g. EU numbering system if supported by the specification) would overcome this rejection set forth in (B) above.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 10-12, 15, 17, 28, 29, and 83-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds CCR8 or CD80, and an Fc or a third antigen-binding site that binds CD16. Dependent claim 15 recites a light chain variable domain of the first antigen-binding site (that binds NKG2D) to be identical in amino acid sequence to the light chain variable domain of the second antigen-binding site (that binds CCR8, the elected invention). Dependent claim 17 further limits the first antigen-binding site comprising a VH at least 90% identical to SEQ ID NO:1 and a VL at least 90% identical to SEQ ID NO:2.  Dependent claims, e.g. claims 28, 29, 83, and 84, further limits the first antigen-binding domain to be a single-domain antibody such as VHH or VNAR.

	The specification discloses that NKG2D is one of the activating receptors on Natural Killer cells (NK cells). NK cells are also activated by the constant region of some immunoglobulins through CD16 on their surface (e.g. see [0007]).  The specification discloses several antibody clones that specifically binds NKG2D (e.g. in Table 1 in pages 39-40 of the specification as-filed).  However, the specification does not appear to disclose a single species of the claimed genus of antigen-binding site that binds CCR8 or CD16.  The specification only 

However, there is insufficient written description in the specification as-filed of the protein comprising three antigen-binding sites all defined by antigen specificities as recited in the instant claims.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). See MPEP 2163.02.
In Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
A patent claiming a genus must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1351. It is not clear that disclosing an antigen would satisfy the written description requirement for a claim to an antibody.  
Here, it is not clear that recitation of antigens NKG2D, CCR8, and CD16 gives the required kind of structure-identifying information about an antibody or antigen-binding fragment thereof that binds these antigens.

 While instant claims indicate what the antibody does (e.g. binds NKG2D), they do not clearly identify what it is, i.e. its sequence/structure.

Regarding claim 17, note that while it recites the amino acid sequence of the variable domains, the claim fails to identify which amino acids in SEQ ID NOs: 1 and 2 can be mutated that would result in VH and VL sequence that is 90% identical to SEQ ID NO;1 and SEQ ID NO:2, respectively. 

For example, an amino acid sequence that is 90% identical to SEQ ID NO:1 would include entirely different protein, e.g. anti-DNA antibody, see alignment below (Qy: instant SEQ ID NO:1, Db: heavy chain of anti-DNA antibody):

RESULT 1
S47010
Ig heavy chain V4.21-UniqueD-J5 region - human
C;Species: Homo sapiens (man)
C;Date: 13-Jan-1995 #sequence_revision 13-Jan-1995 #text_change 23-Jul-1999
C;Accession: S47010

submitted to the EMBL Data Library, July 1994
A;Description: The role of the immunoglobulin heavy chain in human anti-DNA antibody binding specificity.
A;Reference number: S47009
A;Accession: S47010
A;Status: preliminary
A;Molecule type: mRNA
A;Residues: 1-126 <MAH>
A;Cross-references: UNIPARC:UPI000011666D; EMBL:Z35492; NID:g517254; PIDN:CAA84625.1; PID:g517255
C;Superfamily: immunoglobulin V region; immunoglobulin homology
C;Keywords: heterotetramer; immunoglobulin
F;15-97/Domain: immunoglobulin homology <IMM>

  Query Match             90.3%;  Score 570.5;  DB 2;  Length 126;
  Best Local Similarity   87.4%;  
  Matches  111;  Conservative    1;  Mismatches    4;  Indels   11;  Gaps    2;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||:||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEINHSGSTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARA----------RGPWSFDPWGQG 110
              |||||||||||||||||||||||||||||||||||||              | |||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARGGQCPKKASCYTKNW-FDPWGQG 119

Qy        111 TLVTVSS 117
              |||||||
Db        120 TLVTVSS 126

Further, the specification does not disclose any species of single domain antibody such as VHH or VNAR that is camelid or found in cartilaginous fish. The disclosure of known anti-NKG2D antibody, e.g. humanized or murine, would not provide written description  support the claimed single domain antibody such as VHH or VNAR that is camelid or found in cartilaginous fish.

It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the 

Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.

	The instant specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. antigen specificities) and the structure of the protein by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the antibody broadly encompassed by the claimed invention.
It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. 
See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. 
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.

Artisans are well aware that knowledge of a given antigen (for instance the NKG2D, CCR8, and CD16) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. (J. Mol. Biol. 2003, 334:103-118) teach that 

Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. (Nature Review. 2019, Vol. 19, June, pages 355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 

Applicant has claimed a protein having first, second and third antigen-binding sites that binds NKG2D, CCR8, and CD16 in the absence of any additional structural features or characteristics that give rise to said functional property.  Thus the claims rely on completely functional language to describe the genus of claimed antibodies.  As discussed above, such functional claiming for antibody products is generally problematic as the specific structure which gives rise to the function in question is not provided.  Additionally, while the instant 

Therefore, in view of the breadth of the claims and the disclosure of the instant specification, artisans would reasonably conclude that applicant was not in possession of the full breadth of a protein having three antigen-binding sites that bind NKG2D, CCR8, and CD16 at the time the instant application was filed.  

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 10-12, 15, 17, and 85-89 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US 2020/0095327).
The applied reference has at least one common inventor Gregory P. Chang with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference 

	Chang teaches a heterodimeric multispecific antibody having an antigen binding site that binds NKG2D and another antigen binding site that binds a tumor antigen including CD80 as well as an Fc region from IgG (e.g. see FIG 1 and 2). One of the binding sites is a scFv having VH and VL on the same polypeptide (e.g. see FIG 2).  Chang teaches that CD80 is an tumor antigen that targeted by the antibody (e.g. see [0095]).  Chang teaches that the light chain variable domain can pair with different heavy chain variable domain (e.g. see [0012]).  Chang et al. teach that the antibody having an IgG constant region including hinge, CH2, and CH3 from IgG1 and having amino acid substitutions in position Q347 (e.g. see [0010]).  Chang teaches a pharmaceutical composition comprising the multispecific antibody (e.g. see [0004]).  

	Chang teaches that the antigen-binding site for NKG2D is an antibody having VH and VL that is identical to the instantly recited SEQ ID NOs: 1 and 2 in claim 17, see sequence alignment below:

SEQ ID NO:1 alignment (Qy: instant SEQ ID NO:1, Db: prior art SEQ ID NO:1):
RESULT 82
US-16-615-203-1
; Sequence 1, Application US/16615203
; Publication No. US20200157174A1
; GENERAL INFORMATION
;  APPLICANT: ADIMAB, LLC.
;  TITLE OF INVENTION: A PROTEIN BINDING NKG2D, CD16 AND ROR1 OR ROR2
;  FILE REFERENCE: DFY-017WO
;  CURRENT APPLICATION NUMBER: US/16/615,203
;  CURRENT FILING DATE: 2019-11-20
;  PRIOR APPLICATION NUMBER: 62/549,200
;  PRIOR FILING DATE: 2017-08-23
;  PRIOR APPLICATION NUMBER: 62/510,135
;  PRIOR FILING DATE: 2017-05-23
;  NUMBER OF SEQ ID NOS: 189
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-16-615-203-1

  Query Match             100.0%;  Score 632;  DB 20;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60

Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117

SEQ ID NO:2 alignment (Qy: instant SEQ ID NO:1, Db: prior art SEQ ID NO:1):

RESULT 7
US-16-615-231-2
; Sequence 2, Application US/16615231
; Publication No. US20200157226A1
; GENERAL INFORMATION
;  APPLICANT: ADIMAB, LLC.
;  TITLE OF INVENTION: A PROTEIN BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
;  FILE REFERENCE: DFY-018WO
;  CURRENT APPLICATION NUMBER: US/16/615,231
;  CURRENT FILING DATE: 2019-11-20
;  PRIOR APPLICATION NUMBER: 62/539,425
;  PRIOR FILING DATE: 2017-07-31
;  PRIOR APPLICATION NUMBER: 62/510,137
;  PRIOR FILING DATE: 2017-05-23
;  PRIOR APPLICATION NUMBER: 62/510,168
;  PRIOR FILING DATE: 2017-05-23
;  PRIOR APPLICATION NUMBER: 62/510,169
;  PRIOR FILING DATE: 2017-05-23
;  PRIOR APPLICATION NUMBER: 62/510,167
;  PRIOR FILING DATE: 2017-05-23
;  NUMBER OF SEQ ID NOS: 207
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-16-615-231-2

  Query Match             100.0%;  Score 555;  DB 20;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60

Db          1 DIQMTQSPSTLSASVGDRVTITCRASQSISSWLAWYQQKPGKAPKLLIYKASSLESGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNSYPITFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTEFTLTISSLQPDDFATYYCQQYNSYPITFGGGTKVEIK 107

	Therefore, the refence teachings anticipate the instant invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 10-12, 28, 29, 83-87, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer (US 20040038339, reference on IDS) in view of Hilpert (Abstract 1537, Blood 2011, 118:2:1537) and Koerner (Blood 2015, 126(23):2558, reference on IDS).

	Kufer teaches that NKG2D is an activating NK cell receptor that when triggered capable of cytotoxicity (e.g. see [0009]). Kufer further teach that NK cells are dominant effector cells that gain antigen specificity through binding of IgG to their surface Fcγ receptor CD16 which acts as specific antigen receptor enabling antibody-armed NK cells to destroy target cells in an antigen specific manner (e.g. see [0010]). 

Kufer teaches a multifunctional polypeptide comprising a first domain having a binding site specifically recognize the extracellular epitope of NKG2D receptor complex and a second 

Kufer states: “the NKG2D-directed molecules of the invention are unique due to their precision of exhaustively but also exclusively recruiting all relevant cytotoxic lymphocytes”(see [0014]). Kufer also teach that the CD16 (FcγRIIIA) on NK cells can be engaed by a bispecific antibody that binds CD16 and a surface antigen on the target cells or by a target cell specific monoclonal antibody like human RpCAM antibody bound to FcγRIII via its Fc (e.g. see last 5 lines in left col. in page 18). 

The teachings of Kufer differ from the instant invention by not describing an antibody Fc domain or a third antigen-binding site that binds CD16.

Hilpert teaches that the capability of anti-tumor antibodies to recruit Fc receptor bearing NK cells is a feature critical for therapeutic success and can be markedly improved by modifications of human IgG1.  Hilpert teach NKG2D is generally absent o healthy cells but upregulated on various malignant cells such as leukemia, making NKG2D a target for cancer therapy.  Hilpert teaches NKG2D ligand-human IgG1 fusion protein significantly enhanced NK reactivity and cytotoxicity (e.g. see lines 14-16).  Hilpert teaches that the Fc-engineered NKG2D-Fc-ADCC fusion proteins can effectively target NKG2DL-expressing leukemia cells for NK anti-tumor reactivity and NKG2D-Ig constitute an attractive means for immunotherapy for leukemia. 

Koerner teaches  a bispecific NKG2D ligand fused to CD16 antibody and shows an increased affinity of NKG2D-CD16 to the FcγR on NK cells as compared previously described Fc-optimized NKG2D-IgG1 fusion protein. Koerner teaches that NKG2D-CD16 potently 

It would thus be obvious to one of ordinary skill in the art at the time the instnant invention was filed to combined the teachings of Kufer and Hilpert or Kufer and Koerner to produce a multispecific antigen binding protein that bind NKG2D, antigens such as CD80, and an antigen binding domain that binds CD16 or an Fc that binds CD16.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since NKG2D on NK cell surface was shown to be unique due to its precision of exhaustively but also exclusively recruiting all relevant cytotoxic lymphocytes and multispecific antibody that binds NKG2D or antigen such as CD80, a required second signal during primary T cell activation via antigen specific TCR-engagement or NK cell cytotoxicity (e.g. see Kufer at [0058]). An ordinary skill in the art would be motivated to combine the multispecific antibody that binds NKG2D and CD80 with CD16 antigen binding domain or human IgG1 Fc region capable of binding CD16 in order to engage Fcγ receptor CD16 (FcγRIIIA) on NK cells for potent cytotoxicity against tumor cells as disclosed by Hilpert or Koerner. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Kufer (US 20040038339, reference on IDS) in view of Hilpert (Abstract 1537, Blood 2011, 118:2:1537)  as applied to claims 1 and 87 above, and further in view of Kim (EP 2927321).

	The teachings of Kufer and Hilpert have been discussed, above.

	The reference teachings differ from the instant invention by not describing Fc domain differs at one or more positions including Q347.

	Kim teaches CH3 domain variants for heterodimer formation of the heavy chain constant region of an antibody.  Specifically, Kim teach that problems with making bispecific antibody include low stability and antibody aggregation causing immunogenicity (e.g. see [0011]).  Kim 

	It would this be obvious to one of ordinary skill in the art to introduce amino acid substitutions Q347E or Y439S disclosed by Kim into the multispecific antibody taught by Kufer and Hilpert.  An ordinary skill in art would have been motivated to do so, and have a reasonable expectation of success, since Kim teaches that mutations such as Q347E or Y349S in the CH3 domain of the Fc region of IgG would improve production and thermodynamics. As such, multispecific antibody that binds NKG2D and CD80 having a human IgG1 Fc region that is mutated in Q34yE or Y349S would be expected to increase production and improve thermodynamics. Such multispecific antibody would also be expected to have protein A and G binding site for better protein purification than the multispecific antibody without the Fc region.

13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1, 10-12, 17, 85-87, and 89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-20, and 22-24 of copending USSN 16/483,330.

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are drawn to the same or nearly the same multispecific protein comprising three antigen-binding sites that binds NKG2D, CD16, and a tumor antigen.  While the copending claim 1 recites a genus of a second antigen site that binds a tumor-associated antigen, the specification of the copending application defined the tumor-associated antigen can be CD40 (e.g. see [0012]) that is also recited in instant claim 1. In addition, the copending SEQ ID NOs: 1 and 2 recited in claim 12 is identical to the instantly recited SEQ ID NOs: 1 and 2.  As such, the copending claims would render the instant claims obvious.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



	The claims are drawn to a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds CCR8 or CD80, and an Fc or a third antigen-binding site that binds CD16. The copending claims are drawn to an antibody heavy chain variable domain having SEQ ID NO:1 that is 100% identical to the sequence recited in instant claim 17.
	
	The copending claims differ from the instant claims by not discloses a second antigen binding site that binds CD80.

	The teachings of Kufer have been discussed above.

It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combined the teachings of Kufer and the instant claims to produce a multispecific antigen binding protein that bind NKG2D, antigens such as CD80, and an antigen binding domain that binds CD16 or an Fc that binds CD16.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since NKG2D on NK cell surface was shown to be unique due to its precision of exhaustively but also exclusively recruiting all relevant cytotoxic lymphocytes and multispecific antibody that binds NKG2D or antigen such as CD80, a required second signal during primary T cell activation via antigen specific TCR-engagement or NK cell cytotoxicity (e.g. see Kufer at [0058]). As such, the copending claims would render the instant claims obvious. 

16.	No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644